            Case 3:19-cv-00519-MMD-CLB Document 29 Filed 05/11/20 Page 1 of 4



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     ALEXANDER E. STEVKO (CA Bar No. 301359)
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044-06863
 5   Tel:    202-616-2380
     Fax: 202-307-0054
 6   Email: Alexander.Stevko@usdoj.gov

 7

 8

 9

10
                                      UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA

12   UNITED STATES OF AMERICA,
                                                            Case No. 3:19-CV-00519-MMD-CLB
13                    Plaintiff,
                                                            STIPULATED JUDGMENT BETWEEN
14                    v.                                    THE UNITED STATES AND DAVID
                                                            MEANY AND JENICE MEANY
15   DAVID G. MEANY; JENICE A. MEANY;
     PNC BANK, N.A.; ZIONS
16   BANCORPORATION, N.A.; and WASHOE
     COUNTY, NEVADA,
17
        Defendants.
18

19           Pursuant to a settlement agreement, the United States of America and defendants David

20   and Jenice Meany (“the Parties”) stipulate to the following judgment and respectfully request

21   that the Court enter it.

22           1.       David and Jenice Meany agree to have judgment entered against them for the

23   joint income tax assessments for 2007 and 2015-2016 in the amount of $437,832.29 as of April
     Stipulated Judgment                       1                         U.S. DEPARTMENT O F JUSTICE
     Case No. 3:19-cv-00519-MMD-CLB                                      T ax Division, Western Region
                                                                         P.O. Box 683
                                                                         Washington, D.C. 20044
                                                                         T elephone: 202-616-3395


24
Case 3:19-cv-00519-MMD-CLB Document 29 Filed 05/11/20 Page 2 of 4




       11
            Case 3:19-cv-00519-MMD-CLB Document 29 Filed 05/11/20 Page 3 of 4



 1           IT IS SO ORDERED.

 2           DATED this 11th          May
                        ____ day of __________________, 2020.

 3
                                              _______________________________
 4
                                              HONORABLE MIRANDA M. DU
                                              United States District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     Stipulated Judgment                  3                       U.S. DEPARTMENT O F JUSTICE
     Case No. 3:19-cv-00519-MMD-CLB                               T ax Division, Western Region
                                                                  P.O. Box 683
                                                                  Washington, D.C. 20044
                                                                  T elephone: 202-616-3395


24
            Case 3:19-cv-00519-MMD-CLB Document 29 Filed 05/11/20 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE

 2                                   11 2020, I filed the foregoing document on the Court’s e-filing
            I certify that on May ___,
     system. I further certify that on the same day, I served a true and complete copy of the foregoing
 3   document by Email on the following:

 4           David G. Meany
             Jenice A. Meany
 5           dgmeany@gmail.com

 6

 7

 8
                                                                  /s/ Alexander E. Stevko_____
 9                                                                ALEXANDER E. STEVKO
                                                                  Trial Attorney, Tax Division
10                                                                U.S. Department of Justice

11

12

13

14

15

16

17

18

19

20

21

22

23
     Stipulated Judgment                       4                           U.S. DEPARTMENT O F JUSTICE
     Case No. 3:19-cv-00519-MMD-CLB                                        T ax Division, Western Region
                                                                           P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           T elephone: 202-616-3395


24
